NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50203

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00429-JAK

 v.
                                                MEMORANDUM*
CHRISTIAN LAFARGO, a.k.a. Bossy,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Christian Lafargo appeals from the district court’s judgment and challenges

the 210-month aggregate sentence imposed following his guilty-plea convictions

for racketeering influenced and corrupt organizations conspiracy, in violation of 18

U.S.C. § 1962(d); violent crime in aid of racketeering, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1959(a)(5); and discharging a firearm in furtherance of, and during and in

relation to, a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Lafargo’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Lafargo the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Lafargo waived his right to appeal his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                       16-50203